QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10


EMPLOYMENT AGREEMENT

    THIS EMPLOYMENT AGREEMENT, made effective as of the 27th day of October,
2000, by and between James C. Granger ("Executive") and NORSTAN, INC., a
Minnesota corporation (the "Company"),

W I T N E S S E T H:

    WHEREAS, the Company will employ Executive as President and Chief Executive
Officer of Norstan, Inc., effective as of October 27, 2000;

    WHEREAS, Executive's experience and knowledge are considered to be necessary
to the continued success of the Company's business;

    WHEREAS, the Company wishes to enter into an agreement with Executive
governing the terms and conditions of his employment, and Executive is willing
tobe employed on the terms and conditions hereinafter set forth;

    NOW, THEREFORE, in consideration of the premises, and of the mutual
covenants hereinafter set forth, the parties do hereby agree as follows:

    1.  Employment Period.  The Company agrees to employ Executive, and
Executive agrees to serve in the full-time employ of the Company, for the period
(the "Employment Period") beginning on October 27, 2000 and ending on October
31, 2002; provided, that on November 1, 2001, and on each November  1 thereafter
("Renewal Date"), the Employment Period shall automatically be extended to the
date which is 24 months after such Renewal Date unless, not later than such
Renewal Date, the Company gives Executive written notice that the Employment
Period shall not be so extended; provided further, that in the event of a
"Change in Control" (as defined in subparagraph 7.e. below), the Employment
Period shall automatically be extended to the date which is 24 months after the
date on which the Change in Control occurs. Notwithstanding the foregoing, in no
event shall the Employment Period continue beyond the earliest to occur of the
date of Executive's 65th birthday, the date as of which Executive's employment
is terminated pursuant to paragraph 4 or paragraph 7, or the date of the
Executive's death.

    2.  Duties.  During the Employment Period, Executive shall serve as
President and Chief Executive Officer of Norstan, Inc., or, except as otherwise
provided in this Agreement, in such other executive positions as the Chairman of
the Board of Directors of the Company shall from time to time determine.
Executive shall perform such executive and managerial duties consistent with
such positions as the Chairman of the Board of Directors of the Company shall
from time to time direct. Executive shall devote his best efforts and all of his
business time and attention (except for usual vacation periods and reasonable
periods of illness or other incapacity) to the business of the Company and its
subsidiaries.

    3.  Compensation.  During the Employment Period, Executive shall be
compensated as follows:

    a.  Salary.  Executive shall be paid a salary at a rate which is not less
than $350,000 per year, exclusive of bonuses, if any, which may from time to
time be awarded to Executive pursuant to any authorized bonus, incentive, or
similar plan maintained by the Company. Executive's salary shall be subject to
annual review and shall be paid in equal, bi-weekly installments.

    b.  Expenses.  Executive shall be reimbursed for all reasonable business
expenses incurred in the performance of his duties pursuant to this Agreement,
to the extent such expenses are substantiated and are consistent with the
general policies of the Company and its subsidiaries relating to the
reimbursement of expenses of executive officers.

    c.  Fringe Benefits.  In addition to any other compensation provided under
this Agreement, Executive shall be entitled to participate, during the
Employment Period, in any and all pension,

--------------------------------------------------------------------------------

profit sharing, and other employee benefit plans or fringe benefit programs
which are from time to time maintained by the Company for its executive
officers, in accordance with the provisions of such plans or programs as are
from time to time in effect. These fringe benefits include automobile, car phone
and country club expenses.

    d.  Other Benefits.  Executive shall be granted stock options and restricted
stock awards in amounts consistent with his positions as President and Chief
Executive Officer of the Company. In addition although the parties do not
believe that Executive will suffer any loss by reason of his employment by
Company, Company and Executive agree to share in any such loss resulting from
the cancellation or rescission of certain stock options granted to Executive by
his current employer and to arrive at a method for apportioning any such loss.

    e.  Deductions and Withholding.  All compensation and other benefits payable
to or on behalf of Executive pursuant to this Agreement shall be subject to such
deductions and withholding as may be agreed to by Executive or required by
applicable law.

    4.  Disability.  If, during the Employment Period, Executive shall become
incapacitated by accident or illness and, as determined under the Long-Term
Disability Plan of the Company, shall be unable to perform the duties of the
positions he then occupies for a period of 150 consecutive days, the Company
shall have the right to terminate the Employment Period effective at any time
after such 150 day period of disability by giving 30 days advance written notice
to Executive. If the Employment Period is thus terminated, Executive shall not
be entitled to receive any compensation or other benefits pursuant to this
Agreement, other than compensation or benefits accrued through the effective
date of such termination.

    5.  Death.  If Executive shall die during the Employment Period without
having been notified, pursuant to subparagraph 7.a. below, of a breach of any of
the terms of this Agreement in any material respect, his base salary (at the
rate in effect at the time of his death) shall be continued for a period of 12
months to the beneficiary named in the last written instrument signed by
Executive for the purposes of this Agreement and received by the Company prior
to his death. If Executive fails to name a beneficiary, such amounts shall be
paid to his estate.

    6.  Other Benefits.  The compensation provisions of this Agreement shall be
in addition to, and not in derogation or diminution of, any benefits that
Executive or his beneficiaries may be entitled to receive under the provisions
of any pension, profit sharing, disability, or other employee benefit plan now
or hereafter maintained by the Company.

    7.  Termination.  

    a.  For Cause By Company.  The Company may terminate Executive's employment
for cause upon 60 days prior written notice to Executive. Such notice shall
specify in reasonable detail the nature of the cause and, during such 60 day
period, Executive shall have the opportunity to cure the stated cause. If
Executive fails to cure a stated cause, the Employment Period shall terminate at
the end of the 60 day notice period, but without prejudice to Executive's right
to contest the existence of any stated cause and/or to contest the fact that the
cause has not been cured. For the purposes of this Agreement, cause shall mean
any conduct by Executive involving an act or acts of dishonesty on the part of
the Executive constituting a felony and resulting or intended to result directly
or indirectly in gain or personal enrichment at the expense of the Company, or
any failure by Executive to substantially comply with the terms of this
Agreement in any material respect.

    b.  Ineligibility.  If the Company terminates Executive's employment for
cause, or if Executive voluntarily terminates his employment under circumstances
other than those specified in subparagraphs 7.c., or 14.a., Executive shall not
be entitled to receive any compensation or other benefits pursuant to this
Agreement, other than compensation or benefits accrued through the effective
date of such termination.

2

--------------------------------------------------------------------------------

    c.  Eligibility.  If, after or due to a "Change in Control" (as such term is
defined in subparagraph 7.e. below), and prior to the expiration of the then
current extension of the Employment Period, (a) Executive voluntarily terminates
his employment (i) because he has been reassigned to a position of lesser rank
or status or because he has been transferred to a location which is more than 25
miles from his previous principal place of employment, or because his base
salary or incentive compensation has been reduced, or because his benefits have
been reduced (unless such reduction is made uniformly in a plan of general
application to all of the Company's eligible employees); or (ii) for Good Reason
(as defined below); or (iii) if his health should become impaired to an extent
that makes his continued performance of his duties hereunder hazardous to his
physical or mental health or his life, provided that the Executive shall have
furnished the Company with a written statement from a qualified physician to
such effect and provided, further, that, at the Company's request, the Executive
shall submit to an examination by a physician selected by the Company and such
doctor shall have concurred in the conclusion of the Executive's doctor; or
(iv) for any reason in Executive's sole discretion at any time within 18 months
after the date of a Change in Control of the Company by giving thirty (30) days
prior notice of his intention to terminate; or (b) the Company terminates
Executive's employment for reasons other than those specified in paragraph 4 or
subparagraph 7.a. of this Agreement, then Executive shall receive the
compensation and benefits set forth in paragraph 8 below.

     (i) For purposes of this Agreement, "Good Reason" shall mean (A) a failure
by the Company to comply with any material provision of this Agreement which has
not been cured within ten (10) days after notice of such noncompliance has been
given by the Executive to the Company, or (B) any purported termination of the
Executive's employment which is not effected pursuant to a notice of termination
which notice shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive's employment under
the provision so indicated.

    d.  Without Cause By Company.  If, other than caused by a Change in Control,
the Company terminates Executive's employment at any time prior to the
expiration of the initial or then current extension of the Employment Period for
reasons other than those specified in paragraph 4 or subparagraph 7.a. of this
Agreement, then Executive shall continue to receive his base salary and fringe
benefits (automobile, car phone and country club expense) for a period of 12
months.

    e.  Change in Control, Defined.  For the purposes of this Agreement, a
Change in Control shall be deemed to occur when and if, during the Employment
Period:

     (i) any Person (meaning any individual, firm, corporation, partnership,
trust or other entity, and includes a "group" (as that term is used in Sections
13(d) and 14(d) of the Act), but excludes Continuing Directors (as defined
below) and benefit plans sponsored by the Company):

    (A) makes a tender or exchange offer for any shares of the Company's
outstanding voting securities at any point in time (the "Company Stock")
pursuant to which any shares of the Company's Stock are purchased; or

    (B) together with its "affiliates" and "associates" (as those terms are
defined in Rule 12b-2 under the Securities Exchange Act of 1934 (the "Act"))
becomes the "beneficial owner" (within the meaning of Rule 13d-3 under the Act)
of at least 20% of Company's Stock; or

    (ii) the stockholders of the Company approve a definitive agreement or plan
to merge or consolidate the Company with or into another unaffiliated
corporation, to sell or otherwise dispose of all or substantially all of its
assets, or to liquidate the Company; or

3

--------------------------------------------------------------------------------

    (iii) a majority of the members of the Board become individuals other than
Continuing Directors (as defined below).

    A "Continuing Director" means: (a) any member of the Board as of October 1,
2000, and (b) any other member of the Board, from time to time, who was (i)
nominated for election by the Board or (ii) appointed by the Board to fill a
vacancy on the Board or to fill a newly-created directorship, in each case
excluding any individual nominated or appointed (y) at a Board meeting at which
the majority of directors present are not Continuing Directors or (z) by
unanimous written action of the Board unless a majority of the directors taking
such action are Continuing Directors.

    8.  Compensation on Change in Control.  In the event of a termination under
subparagraph 7.c. above, during the Period of Employment or any extension
thereof:

     (i) The Company shall pay the Executive any earned and accrued but unpaid
installment of base salary through the Date of Termination, at the rate in
effect on the Date of Termination, or if greater, on the date immediately
preceding the date that a Change in Control occurs, and all other unpaid amounts
to which the Executive is entitled as of the Date of Termination under any
compensation plan or program of the Company, including, without limitation, all
accrued vacation time; such payments to be made in a lump sum on or before the
fifth day following the Date of Termination.

    (ii) In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination, the Company shall pay as liquidated
damages to the Executive an amount equal to the product of (A) the sum of
(1) the Executive's annual salary rate in effect as of the Date of Termination,
or if greater, on the date immediately preceding the date that a Change in
Control occurs, and (2) the greater of: (i) the prior year's actual incentive
payment to the Executive under the Company's incentive plan for that year or
(ii) the dollar amount payable at 100% of target under the Company's then
current incentive plan for the year in which occurs such Date of Termination,
and (B) the number two (2); such payment to be made in a lump sum on or before
the fifth day following the Date of Termination.

    (iii) The Company shall pay all other damages to which the Executive is
entitled as a result of such termination, including damages for any and all loss
of benefits to the Executive under the Company's employee welfare benefit plans
and perquisite programs which the Executive would have received had the
Executive's employment continued for an additional two (2) years, and including
all reasonable legal fees and expenses incurred by him as a result of such
termination, including the fees and expenses of enforcing the terms of this
Agreement; payment of such fees to be made within thirty (30) days following the
Company's receipt of an appropriate invoice therefor.

    (iv) For a period of not less than twenty-four (24) months following the
Executive's Date of Termination, the Company will reimburse the Executive in an
amount not to exceed $15,000 for all reasonable expenses of a reputable
outplacement organization incurred by him (but not including any arrangement by
which the Executive prepays expenses for a period of greater than thirty (30)
days) in seeking employment with another employer.

    (v) Executive shall be fully vested in all shares of restricted stock,
performance awards, stock appreciation rights and stock options granted to him
under the Norstan, Inc. 1995 Long-Term Incentive Plan (or any predecessor or
successor plan) on the date of a Change in Control.

    (vi) The present value (as defined herein) of the liquidated damages payable
to the Executive under subsection (ii) above, and any other payments otherwise
payable to the Executive by the Company on or after a Change in Control, as
defined in Section 280G of the Internal Revenue Code of 1986, as amended (the
"Code"), which are deemed under said Section 280G to constitute "parachute
payments" (as defined in Section 280G without regard to Section
280G(b)(2)(A)(ii)), shall be less than three times the Executive's base amount
(as defined herein). In the event that

4

--------------------------------------------------------------------------------

the present value of such payments equals or exceeds such amount, the provisions
set forth in this subparagraph (vi) will apply, and liquidated damages or other
severance benefits payable to the Executive under this Agreement will be made
only in accordance with this subparagraph (vi) notwithstanding any provision to
the contrary in this Agreement.

    (A) Not later than thirty days after the Date of Termination, the Company
will provide the Executive with a schedule indicating by category the present
value of the liquidated damages payable to the Executive under this Agreement,
all other benefits payable to the Executive under this Agreement (specifying the
paragraph, subparagraph or clause under which each such payment is to be made)
and any other payments otherwise payable to the Executive by the Company on or
after the Change in Control, which, in the Company's opinion, constitute
parachute payments under Section 280G of the Code. No payments under this
Agreement shall be made until after thirty days from the receipt of such
schedule by the Executive. At any time prior to the expiration of said 30-day
period, the Executive shall have the right to select from all or part of any
category of payment to be made under this Agreement those payments to be made to
the Executive in an amount the present value of which (when combined with the
present value of any other payments otherwise payable to the Executive by the
Company that are deemed parachute payments) is less than 300 percent of the
Executive's base amount. If the Executive fails to exercise his right to make a
selection, only a lump sum cash severance payment equal to one dollar less than
300 percent of the Executive's base amount (reduced by the present value of any
other payments otherwise payable to the Executive by the Company that are deemed
parachute payments and increased, to the extent such increase will not cause the
payment to be an excess parachute payment under Section 280G of the Code, by
interest from the Date of Termination to the date of payment at the Federal
short-term rate, compounded annually, promulgated under Section 1274(d) of the
Code as effective for the month in which the Date of Termination occurs) shall
be made to the Executive on the day after the expiration of the period extending
thirty days from his receipt of the schedule provided for hereunder, and no
other liquidated damages or other benefits under subparagraphs (ii), (iii),
(iv) and (v) above of this Agreement shall be paid to the Executive.

    (B) If the Company fails to supply the schedule within thirty days of the
Date of Termination, then the provisions of this subparagraph (vi) shall not
apply and the Company shall be obligated to pay to the Executive the full amount
of liquidated damages and other benefits under this Agreement, without regard to
subparagraph (vi).

    (C) If the Executive disagrees with the schedule prepared by the Company,
then the Executive shall have the right to submit the schedule to arbitration,
in accordance with the provisions of paragraph 12 herein. The period in which
the Executive may select his benefits under this Agreement shall be extended
until fifteen days after a final and binding arbitration award is issued or a
final judgment, order or decree of a court of competent jurisdiction is entered
upon such arbitration award (the time for appeal therefrom having expired and no
appeal having been perfected), and the Company's period for paying the
Executive's unpaid benefits under this Agreement shall be extended until ten
days thereafter. If the Executive fails to make a selection within said fifteen
day period, the Company shall pay the unpaid benefits within five days following
the expiration of the Executive's fifteen day period.

    (D) For purposes of this subparagraph (vi), "present value" means the value
determined in accordance with the principles of Section 1274(b)(2) of the Code
under regulations promulgated under Section 280G of the Code, and "base amount"
means the annualized includible compensation for the base period payable to the
Executive by the Company and includible in the Executive's gross income for
Federal income tax purposes during the shorter of the period consisting of the
most recent five taxable years ending before the date of any

5

--------------------------------------------------------------------------------

Change in Control of the Company or the portion of such period during which the
Executive was an employee of the Company.

    (E) In the event that Section 280G of the Code, or any successor statute, is
repealed, this subparagraph (vi) shall cease to be effective on the effective
date of such repeal.

   (vii) The Executive shall not be required to mitigate damages or the amount
of any payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by the Executive as the result of
employment by another employer after the Date of Termination, or otherwise.

    9.  Competition.  

    a.  During the Employment Period, Executive will not, except with the
express written consent of the Chairman of the Board of Directors of the Company
become engaged in, or permit his name to be used in connection with any business
other than the businesses of the Company and its subsidiaries, whether or not
such other business is a competitive business.

    b.  Executive covenants and agrees that for a period of 12 months after the
termination of the Employment Period, or for such longer period as Executive is
receiving payments pursuant to paragraph 8, he will not, except with the express
written consent of the then Chairman of the Board of Directors of the Company,
engage directly or indirectly in, or permit his name to be used in connection
with any competitive business in the geographic area serviced by the Company or
its subsidiaries. Executive further covenants and agrees for a period of 12
months from the date of termination of his employment hereunder not to solicit
or assist anyone else in the solicitation of, any of the Company's then-current
employees to terminate their employment with the Company and to become employed
by any business enterprise with which the Executive may then be employed,
associated, affiliated or connected.

    c.  For the purposes of this paragraph 9: (i) the phrase, "engage directly
or indirectly in" shall encompass: (A) all of Executive's activities whether on
his own account or as an employee, director, officer, agent, consultant,
independent contractor, or partner of or in any person, firm, or corporation
(other than the Company and its subsidiaries), or (B) Executive's ownership of
more than 10% of the voting stock of any corporation, 5% or more of the gross
income of which is derived from any business or businesses in which Executive
may not then engage; and (ii) the phrase "competitive business" shall mean:
(A) the sale of telephone, telecommunications, or similar equipment, or (B) any
other business in which the Company or its subsidiaries is then engaged.

    d.  Notwithstanding the foregoing, the restrictions set forth in
subparagraph 9.b. shall not apply if Executive's employment is terminated under
any of the circumstances described in subparagraphs 7.c. or 14.a.

    10.  Confidential Information.  Executive agrees that he will not, without
the prior written consent of the Board of Directors of the Company, during the
term or after termination of his employment under this Agreement, directly or
indirectly disclose to any individual, corporation, or other entity (other than
the Company or any subsidiary thereof, their officers, directors, or employees
entitled to such information, or to any other person or entity to whom such
information is regularly disclosed in the normal course of the Company's
business) or use for his own or such another's benefit, any information, whether
or not reduced to written or other tangible form, which:

    a.  is not generally known to the public or in the industry;

    b.  has been treated by the Company or any of its subsidiaries as
confidential or proprietary; and

6

--------------------------------------------------------------------------------

    c.  is of competitive advantage to the Company or any of its subsidiaries
and in the confidentiality of which the Company or any of its subsidiaries has a
legally protectable interest.

Information which becomes generally known to the public or in the industry, or
in the confidentiality of which the Company and its subsidiaries cease to have a
legally protectable interest, shall cease to be subject to the restrictions of
this paragraph.

    11.  Enforcement.  If, at the time of enforcement of any provision of
paragraphs 9 or 10, a court shall hold that the period, scope, or geographical
area restrictions stated therein are unreasonable under circumstances then
existing, the maximum period, scope, or geographical area reasonable under the
circumstances shall be substituted for the stated period, scope, or area. In the
event of a breach by Executive of any of the provisions of paragraphs 9 or 10,
the Company may, in addition to any other rights and remedies existing in its
favor, apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce or
prevent any violations of the provisions hereof.

    12.  Arbitration.  Except to the extent provided in paragraph 11, any
controversy or claim arising out of or relating to this Agreement, or any breach
thereof, shall be settled by arbitration before three arbitrators, and judgment
rendered by the arbitrators, or a majority of them, may be entered in any court
having jurisdiction thereof. Within 30 days after notice by either party to the
other requesting such arbitration, each party shall appoint a disinterested and
neutral arbitrator, and the two thus chosen shall appoint a third disinterested
and neutral arbitrator. If the two arbitrators so appointed cannot agree upon
the appointment of a third arbitrator, then such third arbitrator shall be
appointed by the Chief Judge of the United States District Court for the
district that then includes the City of Minneapolis. Such arbitration shall be
conducted in the City of Minneapolis in conformity with the procedures provided
under the Uniform Arbitration Act, as adopted by the State of Minnesota and as
then in effect. Except as provided in paragraph 13 of this Agreement, the
parties shall each pay their own expenses in connection with such arbitration
and any related proceedings.

    13.  Payment of Costs.  If a dispute arises regarding a termination of
Executive's employment after a Change in Control and Executive obtains a final
judgment in his favor from which no appeal may be taken, whether because the
time to do so has expired or otherwise, or his claim is settled by the Company
prior to the rendering of such a judgment, all reasonable legal fees and
expenses incurred by Executive in contesting or disputing any such termination,
in seeking to obtain or enforce any right or benefit provided for in this
Agreement, or in otherwise pursuing his claim will be promptly paid by the
Company, with interest thereon at the highest Minnesota statutory rate for
interest on judgments against private parties, from the date of payment thereof
by Executive to the date of reimbursement to him by the Company.

    14.  Successors.  

    a.  Of the Company.  The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would have been required to perform it if no such
succession had taken place. Failure of the Company to obtain such agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle Executive to terminate his employment with the
Company and to receive the payments and benefits provided for in paragraph 8. As
used in this Agreement, "Company" shall mean the Company as hereinbefore
defined, and any successor to the business and/or assets of the Company which
executes and delivers the agreement provided for in this paragraph 14 or which
otherwise becomes bound by all the terms and provisions of this Agreement as a
matter of law.

7

--------------------------------------------------------------------------------

    b.  Of Executive.  This Agreement and all rights of the Executive hereunder
shall inure to the benefit of and be enforceable by the Executive's personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amounts would still be payable to him hereunder if he had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Executive's devisee, legatee, or other
designee or, if there be no such designee, to the Executive's estate.

    15.  General Provisions.  

    a.  Assignments.  Executive's rights and interests under this Agreement may
not be assigned, pledged, or encumbered by him without the Company's written
consent.

    b.  Effect of Headings.  The headings of all of the paragraphs and
subparagraphs of this Agreement are inserted for convenience of reference only,
and shall not affect the construction or interpretation of this Agreement.

    c.  Modification, Amendment, Waiver.  No modification, amendment, or waiver
of any provision of this Agreement shall be effective unless approved in writing
by both parties. The failure at any time to enforce any of the provisions of
this Agreement shall in no way be construed as a waiver of such provisions and
shall not affect the right of either party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

    d.  Severability.  Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be held to be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

    e.  No Strict Construction.  The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any person.

    f.  Applicable Law.  All questions concerning the construction, validity,
and interpretation of this Agreement shall be governed by the laws of the State
of Minnesota.

    g.  Notices.  Any notice to be served under this Agreement shall be in
writing and shall be mailed by registered mail, registry fee and postage prepaid
and return receipt requested, addressed:

If to the Company, to:  
Norstan, Inc.
5101 Shady Oak Road
Minnetonka, MN 55343
Attention: Chairman of the Board
cc: VP & General Counsel, or  
If to Executive, to:  
James C. Granger
4600 Xene Lane North
Plymouth, MN 55446


or to such other place as either party may specify in writing, delivered in
accordance with the provisions of this subparagraph.

8

--------------------------------------------------------------------------------

    h.  Survival.  The rights and obligations of the parties shall survive the
term of Executive's employment to the extent that any performance is required
under this Agreement after the expiration or termination of such term.

    i.  Entire Agreement.  This Agreement constitutes the entire agreement of
the parties with respect to the subject matter thereof, and supersedes all
previous agreements between the parties relating to the same subject matter.

    IN WITNESS WHEREOF, the parties hereto have executed this Employment
Agreement as of the day and year first above written.

    NORSTAN INC. (the "Company")  
   
   
By:  
   
/s/ PAUL BASZUCKI   

--------------------------------------------------------------------------------

Paul Baszucki
Chairman of the Board  
   
   
James C. Granger (the "Executive")  
   
   
   
   
/s/ JAMES C. GRANGER   

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------



QUICKLINKS

EMPLOYMENT AGREEMENT
